RICKS, District Judge.
This case is now before the court upon the exceptions to the report of the special master, Glen. L. S. Trow-bridge, hied upon the intervening petitions of Cassie Alberts and Ida Beaulieu. The claims set forth in the intervening petitions grow out of one accident, and the facts to be considered apply equally to both cases. The master has filed with his report a stenographic report of all the testimony taken in the case, which I have read with great care. I have likewise given full consideration to the questions of law involved, and am of the opinion that the report of the master in both these cases, so far as it finds negligence on the part of the receiver as the cause of the accident, should be confirmed. The fact that the accident occurred by derailment of the train, or, what is perhaps equivalent to a derailment, a sliding and giving way of the entire roadbed, makes a prima facie case of negligence, whicli it is the duty of the receiver to overcome by testimony. ' I have considered very carefully the evidence showing the precautions which the subordinates of the receiver took before deciding to raise the grade through that part of the swamp or marsh where the accident occurred. There is a good deal of conflict as to the nature and extent of the soundings made preliminary to the work, and I think the master found correctly, as a matter of fact, that these soundings were not of a character to relieve the receiver from the charge of negligence as to putting upon that roadbed the large additional weight made necessary by the elevation of the track for the distance stated. It is very evident from the way the accident happened that the freight train which the engine was drawing, upon which these unfortunate men were working, was too heavy for that track in the condition in which it was then left by the construction trains. More time for the proper ballasting of the *82roadbed should have been given. But it is not necessary to go into a detailed statement of the facts. As stated before, I am satisfied that the master has reached a correct conclusion, and that there was negligence on the part of the receiver and his subordinates in undertaking to move that train over that track in its condition at that time.
The question, however, about which I have been more perplexed, is the amount of damages awarded by the master. He has given the basis upon which that award was made. The earning capacity of these two men was shown. Their probable future life was established by the annuity tables, and the master, giving due allowance for the extra hazard to life because of the nature of the employments of the deceased, made his calculation, and allowed to Cassie Alberts the sum of $9,935, and to Ida Beaulieu the sum of $11,606. It is evident in this estimate that the master has given to these petitioners the full benefit of all the probable years of life before them, and the full benefit of their present maximum earning capacity. One of the most difficult questions for a court to determine is a correct and just measure of damages in a case of this kind. It is hard to say that a human life is not worth such a sum as the master has given in this case, because the record shows these men were men of excellent habits, fond and affectionate husbands, and in every way a help and comfort to their families and useful to the public, and it is with great reluctance that I interfere in any way with this award. But in a large number of states where the limit for the loss of life has been fixed by legislation the sum of $10,000 has been fixed as the maximum allowance to be made. This is a legislative construction of a fair maximum sum to be awarded in-such cases. I think the court may properly, therefore, accept this concurrent judgment of so many different state legislatures as justifying it in saying that the maximum ought not in any one of these cases to exceed that sum. So that, if the petitioner Ida Beau-lieu will remit sufficient of the award made to her to reduce it to the sum of $10,000, and if the petitioner Cassie Alberts will remit sufficient of the award made to her to reduce it to $8,500, the court will then approve an award to that amount, and order the receiver to pay the same.